Table of Contents Exhibit 8.1 List of Subsidiaries Contax S.A., commonly referred to as Contax, a company organized and incorporated under the laws of the Federative Republic of Brazil. TODO Soluções em Tecnologia S.A., commonly referred to as Todo, a company organized and incorporated under the laws of the Federative Republic of Brazil. BRC – XVI EMPRRENDIMENTOS IMOBILIÁRIO LTDA, commonly referred to as BRC, a company organized and incorporated under the laws of the Federative Republic of Brazil. Ability Comunicação Integrada LTDA, commonly referred to as Ability, a company organized and incorporated under the laws of the Federative Republic of Brazil. Contax Colombia S.A.S, commonly referred to as Contax Colombia, a company organized and incorporated under the laws of the Republic of Colombia. Stratton Spain S.L. commonly referred to as Stratton Spain, a company organized and incorporated under the laws of Spain. Allus Spain S.L. commonly referred to as Allus Spain, a company organized and incorporated under the laws of Spain. Stratton Argentina S.A., commonly referred to as Stratton Argentina, a company organized and incorporated under the laws of the Republic of Argentina. Stratton Peru S.A. commonly referred to as Stratton Peru, a company organized and incorporated under the laws of the Republic of Peru. Multienlace S.A. commonly referred to as Multienlace, a company organized and incorporated under the laws of the Republic of Colombia.
